Final Transcript Conference Call Transcript HH - Q3 2008 Hooper Holmes Earnings Conference Call Event Date/Time: Nov. 07. 2008 / 11:00AM ET CORPORATE PARTICIPANTS Theresa Kelleher Hooper Holmes - IR Roy Bubbs Hooper Holmes - President and CEO Michael Shea Hooper Holmes - CEO CONFERENCE CALL PARTICIPANTS Walter Schenker Titan Capital - Analyst Brad Evans Heartland Advisors - Analyst Nelson Obus Wynnefield Capital - Analyst PRESENTATION Operator Welcome to Hooper Holmes third-quarter earnings conference call. At this time, all parties are on a listen only until the question-and-answer session of today's conference call. The call is also being recorded. If anyone has any objections, you may disconnect at this time. I would now like to turn the call over to Ms. Theresa Kelleher. Ma'am, you may begin. Theresa Kelleher - Hooper Holmes - IR Thank you. Good morning everyone and welcome to the Hooper Holmes third-quarter 2008 conference call. If anyone has not received a copy of the release issued this morning, please call FD at 202-850-5600 and a copy will be sent to you immediately. Before management begins their formal remarks, I would like to remind you to the extent that some of these statements or comments represent forward-looking statements.
